Bao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise the subject of the above entitled appeal to reappraisement is properly dutiable on the basis of American Selling Price as defined in Section 402(g) Tariff Act of 1980 as amended and that the said American Selling Price was as follows for the export periods indicated.
ITEM PERIOD PRICE
Pas Sodium- 1959 $1.75 per lb. less 1% net packed
IT IS FURTHER STIPULATED AND AGREED that the appeal be deemed submitted for decision on this stipulation.
*509On the agreed facts, I fmd American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (now 402(e)), to be the proper basis for the determination of the value of the merchandise here involved and that such value was, for the year 1959, $1.75 per pound, less 1 per centum, net packed.
Judgment will be entered accordingly.